Citation Nr: 1138634	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for the medial meniscal tear, status post arthroscopy, of the right knee (also referred to as right knee disorder), evaluated 20 percent disabling.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan










INTRODUCTION

The Veteran served on active duty from February 1991 to November 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a disability evaluation greater than 10 percent for the service-connected right knee disorder.  

During the pendency of the Veteran's appeal, and specifically in the April 2009 rating action, the RO increased the disability evaluation for the service-connected right knee disorder to 20 percent, effective from December 6, 2007 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an increased rating for the service-connected right knee disorder remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

In April 2011, the Board remanded the Veteran's increased rating claim for further procedural and evidentiary development.  Specifically, the Board requested that the RO (1) obtain the appropriate release of information form and secure copies of any private treatment records issued by the Veteran's physician, Dr. P.S., dated from October 2009 to the present, and particularly relating to a treatment visit dated on October 5, 2009; and (2) schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right knee disorder.  In April 2011, the Appeals Management Center (AMC) sent the Veteran a letter and asked that he complete the necessary authorization and release form.  The AMC also initiated a request to have the Veteran scheduled for a VA examination of his knee.  The examination was completed in August 2011, and a copy of the VA examination report has been associated with the Veteran's claims file.  However, the RO did not attempt to obtain the Veteran's private treatment records as requested in the remand directives, even after receipt of the necessary medical release form.  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Although the Board sincerely regrets further delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In a January 2010 letter, submitted after the April 2009 Statement of the Case (SOC) was issued, the Veteran referenced outstanding medical records which he believed to be pertinent to his claim, and which he wanted VA to obtain.  Specifically, he stated that he had seen his private physician, P.S., M.D. on October 5, 2009, during which he was prescribed with Naproxen for ongoing knee pain, and provided a knee brace for his knee instability.  The Veteran requested that the VA obtain these medical records and associate them with his claims file.  In the April 2011 remand instructions, the Board specifically directed the Agency of Original Jurisdiction (AOJ) to obtain the appropriate release of information form from the Veteran and secure the above-identified private treatment report issued by Dr. P.S. 

In a letter dated in April 2011, the AMC asked the Veteran to complete and return the enclosed medical release form for Dr. P.S, and informed him that the completed medical release form was necessary for the AOJ to obtain treatment information and medical records issued by this physician.  

In the August 2011 Supplemental Statement of the Case (SSOC), the Decision Review Officer (DRO) noted that the Veteran did not respond to the April 2011 letter, and did not submit the completed medical release form to the AOJ.  However, in the SSOC notice response, the Veteran indicated that he had more information to submit in support of his appeal.  The SSOC notice response specifically indicates that the Veteran has 30 days from the date of the SSOC within which to submit additional information or evidence.  The Veteran completed and submitted the SSOC notice response on September 6, 2011, and it was date stamped as received on September 12, 2011, less than 30 days after the date of the SSOC (August 17, 2011).  Along with this response, the Veteran provided the completed Authorization and Consent form for his private physician Dr. P.S., noted the date of his treatment visit, and reiterated in the 'Comments' section that he had an appointment with Dr. P.S. on October 5, 2009, during which he discussed the ongoing pain and swelling in his right knee.  The Veteran further noted that Dr. P.S. advised him that additional surgery was necessary and prescribed 500 milligrams of Naproxen for arthritis and painful motion in the right knee.  

Despite the fact that the completed release form was received by AMC within 30 days of the date of the SSOC, it does not appear that the AMC attempted to obtain these private treatment records.  The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The April 2011 remand specifically instructed the AOJ to obtain the October 5, 2009 private treatment records from Dr. P.S.  According to the Veteran, this treatment visit focused on his right knee condition.  Medical evidence regarding the current nature of the Veteran's service-connected right knee is considered relevant and pertinent with respect to the issue on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  Therefore, another remand is required so that the AOJ can procure the above-identified private medical records issued by Dr. P.S. which relate to an evaluation of, and treatment provided for, the Veteran's right knee condition.  

Accordingly, the case is REMANDED for the following action:

1.  Using the completed medical release of information form dated on September 6, 2011, procure copies of the above- referenced October 5, 2009 private treatment report as well as any other medical records pertinent to the Veteran's claim, to include any progress notes, evaluations, and X-ray and MRI reports, from Dr. P.S. dated from October 2009 to the present.  Copies of all such available records should be associated with the claims folder.  Any negative responses should be properly annotated into the record.  

2. Following completion of the above, re-adjudicate the issue of entitlement to a disability rating greater than 20 percent for the service-connected right knee disorder.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  
The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


